DETAILED ACTION
This action is responsive to communications filed 17 June 2022.
Claim 10 has been canceled.
Claims 1-9 are subject to examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on 17 June 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of patent number(s) 11146529 and 10574624 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Response to Arguments
The Double Patenting rejection has been withdrawn in view of a Terminal Disclaimer being filed.
Applicant's arguments have been fully considered but they are not persuasive. Applicant argues in substance.
Each of the cited references, whether taken alone or in combination, fail to disclose or suggest each of the recitations of the present claims, specifically “said first given function is indicative of a transition rate from using said first table to using said second table,” and “said first given function evaluates to either a first value or a second value,” and “said first given function evaluates increasingly to said second value over time based on the transition rate”, see Remarks pages 6-7.
In response to Applicant’s arguments (a), the Examiner respectfully disagrees. The limitations above denote a function indicating a transition rate of using a first table to using a second table, e.g. evaluating to a first or second value, that the second value is evaluated to more over time based on a transition rate, wherein it is understood by the Examiner that the claims refer to a deployment system in a network, wherein the deployment is incremental, therefore Varney is utilized to at least disclose and/or teach a function that evaluates to two different values, such as “clusterBW” or “hostBW” dependent on the metrics, see at least [1366]; however, Varney does not explicitly disclose that the function evaluating to two values is indicative of a transition rate from using a first or second table and that it increasingly evaluates to the second value over time based on the transition rate, therefore Boone was brought in to at least disclose and/or teach firmware transitioning from older to newer versions based on a policy such as a schedule (e.g. a rate), such as a pre-set interval like specified times of day/days of week, etc., as such, as time passes and lands on said “specified times” more newer versions will be deployed, e.g. evaluating to new firmware based on schedule where over time more versions of newer firmware will be deployed, see at least [0011] [0029]. It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to modify the invention of Varney in view of Boone to have a transition rate from using first and second tables. One of ordinary skill in the art would have been motivated to do so to manage the transition to the downloaded newer versions (Boone, [0011]) and for monitored and controlled deployment of new versions of CDN software (Varney, [1571]). Varney-Boone do not explicitly disclose that the transition rate is a rate from using a first/second table nor evaluating increasingly to the second value over time, therefore Folkes was brought in to at least disclose and/or teach synchronizing entries in a new forwarding table incrementally (i.e. increasing rate), such as 0000 -> 1000 -> … -> 1111, e.g. over time more of the entries will be synchronized to the second value in the table. See at least [0042] [0046] [FIGs. 3-4] [FIG. 8]. It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to modify the invention of Varney-Boone in view of Folkes to have the transition rate denote a rate from using a first table to a second table. One of ordinary skill in the art would have been motivated to do so to incrementally update a table while continuing to process and forward received packets which is advantageous over disabling packet forwarding while the old table and new table are synchronized (Folkes, [0004] [0046]). Therefore, the cited arts, when presented in combination would have at least disclosed and/or taught a rendezvous system in a CDN that deploys updates incrementally.
Further, although not cited for the argued claim, Leis at least discloses and/or teaches specifying a rate of deployment of an update, such as for exponential update, wherein it would have been obvious to further incorporate Leis into the other cited arts such as to allow for rate specification of an update into an exponential update. One of ordinary skill in the art would have been motivated to do so to specify a rate of deployment of an update (Leis, [col. 14, ls. 42-col. 15, ls. 8]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-4 and 6-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Varney et al. (US-20140173135-A1) hereinafter Varney in view of Boone et al. (US-20140109076-A1) hereinafter Boone in view of Folkes (US-20090052445-A1).
Regarding claim 1, Varney discloses:
A computer-implemented method in a content delivery network (CDN) ([0167-0168] delivery services (e.g. CDN) may include rendezvous services)), wherein said CDN delivers content on behalf of at least one content provider ([0116] CDN distributes content on behalf of one or more content providers), and wherein the CDN includes a rendezvous system that selects CDN servers for clients ([0594] rendezvous service will return a list of VIPs in the CDN that are suitable for the client to contact in order to consume the subscriber’s service), the method comprising: 
in response to a request by a rendezvous mechanism in said rendezvous system ([0620] when a client asks a DNS-based rendezvous server to resolve the endpoint’s domain name the rendezvous system will return one or more of the addresses associated with that name [0845] DNS services (i.e. DNS must request for a list of service locators to provide name resolution) [1006] rendezvous requests, where name resolution information may be gathered by the rendezvous monitor), evaluating a first given function ([0612] list of service locators is evaluated by a rendezvous service, e.g. evaluation may use information available to the rendezvous service to determine the result [1366] e.g. BWCap; see Table on p.78); and 
based on the outcome of said evaluating ([1365-1366] server selector of rendezvous mechanism uses the value from the clustertable for shedding and the value from the hosttable for shedding as it is generally wrong for purposes of controlling shedding to avoid saturating a per-host uplink, e.g. based on cluster-total bandwidth or per-host bandwidth), said rendezvous mechanism using either a first table or a second table ([1365-1366] e.g. clustertable based on cluster-total bandwidth and hosttable based on per-host bandwidth), wherein 
said first table was generated by a first table generation mechanism ([1373] clustertable describes each cluster [1365-1366] where BWcap is derived from cluster-total bandwidth (i.e. generated by calculating from a cluster-total bandwidth)), wherein 
said second table was generated by a second table generation mechanism ([1363] hosttable is a list of all machines in the network [1365-1366] where BWcap is derived from per-host bandwidth (i.e. generated by calculating from a per-host bandwidth)), and wherein 
said first given function evaluates to either a first value or a second value ([1366] BWCap; see Table on p.78 where bandwidth capacity is clusterBW when clusterBW >0 and hostBW 0; similarly bandwidth capacity is hostBW when clusterBW 0 and hostBW >0).  
Varney does not explicitly disclose:
said first given function is indicative of a transition rate from using said first table to using said second table, and wherein 
said first given function evaluates increasingly to said second value over time based on the transition rate.
However, Boone discloses:
said first given function is indicative of a transition rate ([0011] transition to the downloaded newer versions of the firmware applications by restricting deployment in accordance with a policy, e.g. times of day, specified days of the week, etc. (i.e. a rate)), said first given function evaluates increasingly over time based on the transition rate ([0011] transition to the downloaded newer versions of the firmware applications by restricting deployment in accordance with a policy, e.g. times of day, specified days of the week, etc. (i.e. a rate; older version slowly transitioned to newer version)).
It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to modify the invention of Varney in view of Boone to have a transition rate from using first and second tables. One of ordinary skill in the art would have been motivated to do so to manage the transition to the downloaded newer versions (Boone, [0011]) and for monitored and controlled deployment of new versions of CDN software (Varney, [1571]).
Varney-Boone do not explicitly disclose:
a transition rate from using said first table to using said second table, and wherein 
said first given function evaluates increasingly to said second value over time.
However, Folkes discloses:
a transition rate from using said first table to using said second table ([0042] incremental manner, e.g. synchronizing entries in new forwarding table and active forwarding table [0046] e.g. incrementally updated [FIG. 3] e.g. SYNCED 0000, [FIG. 4] e.g. now SYNCED 1000), and wherein said first given function evaluates increasingly to said second value over time ([0042] incremental manner, e.g. synchronizing entries in new forwarding table and active forwarding table [0046] e.g. incrementally updated [FIG. 8] e.g. finally SYNCED 1111).
It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to modify the invention of Varney-Boone in view of Folkes to have the transition rate denote a rate from using a first table to a second table. One of ordinary skill in the art would have been motivated to do so to incrementally update a table while continuing to process and forward received packets which is advantageous over disabling packet forwarding while the old table and new table are synchronized (Folkes, [0004] [0046]).
Regarding claim 2, Varney-Boone-Folkes disclose:
The method of claim 1, set forth above, wherein, 
Varney discloses:
said first table is used when said first given function evaluates to said first value, and said second table is used when said first given function evaluates to said second value ([1366] BWCap; see Table on p.78 where bandwidth capacity is clusterBW when clusterBW >0 and hostBW 0; similarly bandwidth capacity is hostBW when clusterBW 0 and hostBW >0).  
Regarding claim 3, Varney-Boone-Folkes disclose:
The method of claim 2, set forth above, 
Varney discloses:
said first given function evaluates to either a first value or a second value ([1366] BWCap; see Table on p.78 where bandwidth capacity is clusterBW when clusterBW >0 and hostBW 0; similarly bandwidth capacity is hostBW when clusterBW 0 and hostBW >0);
Varney does not explicitly disclose:
wherein said first given function initially evaluates to said first value more than to said second value based on the transition rate.  
However, Boone discloses:
said first given function is indicative of a transition rate ([0011] transition to the downloaded newer versions of the firmware applications by restricting deployment in accordance with a policy, e.g. times of day, specified days of the week, etc. (i.e. a rate; older version slowly transitioned to newer version)).
It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to modify the invention of Varney in view of Boone to have a transition rate from using first and second tables. One of ordinary skill in the art would have been motivated to do so to manage the transition to the downloaded newer versions (Boone, [0011]) and for monitored and controlled deployment of new versions of CDN software (Varney, [1571]).
Varney-Boone do not explicitly disclose:
wherein said first given function initially evaluates to said first value more than to said second value.
However, Folkes discloses:
wherein said first given function initially evaluates to said first value more than to said second value ([0042] incremental manner, e.g. synchronizing entries in new forwarding table and active forwarding table [0046] e.g. incrementally updated [FIG. 3] e.g. SYNCED 0000, [FIG. 4] e.g. now SYNCED 1000).
It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to modify the invention of Varney-Boone in view of Folkes to have the transition rate denote a rate from using a first table to a second table. One of ordinary skill in the art would have been motivated to do so to incrementally update a table while continuing to process and forward received packets which is advantageous over disabling packet forwarding while the old table and new table are synchronized (Folkes, [0004] [0046]).
Regarding claim 4, Varney-Boone-Folkes disclose:
The method of claim 3, set forth above, 
Varney does not explicitly disclose:
wherein said first given function evaluates to said second value linearly over time.  
However, Boone discloses:
wherein said first given function evaluates linearly over time ([0011] transition to the downloaded newer versions of the firmware applications by restricting deployment in accordance with a policy, e.g. times of day, specified days of the week, etc. (i.e. a rate; older version slowly transitioned to newer version, e.g. daily; linear)).
It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to modify the invention of Varney in view of Boone to have a transition rate from using first and second tables. One of ordinary skill in the art would have been motivated to do so to manage the transition to the downloaded newer versions (Boone, [0011]) and for monitored and controlled deployment of new versions of CDN software (Varney, [1571]).
Varney-Boone do not explicitly disclose:
wherein said first given function evaluates to said second value linearly over time.
However, Folkes discloses:
wherein said first given function evaluates to said second value linearly over time ([0042] incremental manner, e.g. synchronizing entries in new forwarding table and active forwarding table [0046] e.g. incrementally updated [FIGs. 3-8] e.g. SYNCED 0000 and incrementally finally SYNCED 1111).
It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to modify the invention of Varney-Boone in view of Folkes to have the transition rate denote a rate from using a first table to a second table. One of ordinary skill in the art would have been motivated to do so to incrementally update a table while continuing to process and forward received packets which is advantageous over disabling packet forwarding while the old table and new table are synchronized (Folkes, [0004] [0046]).
Regarding claim 6, Varney-Boone-Folkes disclose:
The method of claim 3, set forth above, 
Varney-Boone do not explicitly disclose:
wherein, after a certain time, said first given function evaluates only to said second value.  
However, Folkes discloses:
wherein, after a certain time, said first given function evaluates only to said second value ([0042] incremental manner, e.g. synchronizing entries in new forwarding table and active forwarding table [0046] e.g. incrementally updated [FIG. 8] e.g. finally SYNCED 1111, (i.e. new table only in use now)).
It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to modify the invention of Varney-Boone in view of Folkes to have the transition rate denote a rate from using a first table to a second table. One of ordinary skill in the art would have been motivated to do so to incrementally update a table while continuing to process and forward received packets which is advantageous over disabling packet forwarding while the old table and new table are synchronized (Folkes, [0004] [0046]).
Regarding claim 107, Varney-Boone-Folkes disclose:
The method of claim 6, set forth above, 
Varney-Boone do not explicitly disclose:
wherein said first table continues to be produced after said certain time.  
However, Folkes discloses:
wherein said first table continues to be produced after said certain time ([0052] after synchronizing entries, the control processor determines the entries in in-use table that are not in-use and causes these entries in table to be ignored (i.e. still produced but now ignored)). 
It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to modify the invention of Varney-Boone in view of Folkes to have continued to produce the first table after said certain time. One of ordinary skill in the art would have been motivated to do so to determine that the entries in the in-use table that are not in use so as to ignore the values (Folkes, [0052]).
Regarding claim 8, Varney-Boone-Folkes disclose:
The method of claim 2, set forth above, 
Varney discloses:
wherein said first given function comprises a selection based on a value set by an operator ([1366] BWCap; see Table on p.78 where bandwidth capacity is clusterBW when clusterBW >0 and hostBW 0; similarly bandwidth capacity is hostBW when clusterBW 0 and hostBW >0).  
Regarding claim 9, Varney-Boone-Folkes disclose:
The method of claim 2, set forth above, 
Varney discloses:
wherein said first given function is based on an element of the request ([1366] BWCap; see Table on p.78 where bandwidth capacity is clusterBW when clusterBW >0 and hostBW 0; similarly bandwidth capacity is hostBW when clusterBW 0 and hostBW >0 [0610] list of service locators is evaluated by a rendezvous service, e.g. evaluation may use information available to the rendezvous service to determine the result [0855] e.g. best/optimal mechanism).  
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Varney-Boone-Folkes in view of Leis et al. (US-9229902-B1) hereinafter Leis.
Regarding claim 5, Varney-Boone-Folkes disclose:
The method of claim 3, set forth above, 
Varney-Boone-Folkes do not explicitly disclose:
wherein said first given function evaluates sto said second value exponentially over time.
However, Leis discloses:
wherein said first given function evaluates sto said second value exponentially over time ([col. 14, ls. 42-col. 15, ls. 8] deployment schedule may specify a rate of deployment of an update (e.g. exponential deployment rate, etc.)).
	It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to modify the invention of Varney-Boone-Folkes in view of Leis to have evaluated to a second value exponentially over time. One of ordinary skill in the art would have been motivated to do so to specify a rate of deployment of an update (Leis, [col. 14, ls. 42-col. 15, ls. 8]).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Greenfield et al. (US-10019255-B1) INCREMENTAL SOFTWARE DEPLOYMENT IN A SERVICE ENVIRONMENT;
Garman et al. (US-9311066-B1) MANAGING UPDATE DEPLOYMENT;
Talluri et al. (US-6748429-B1) METHOD TO DYNAMICALLY CHANGE CLUSTER OR DISTRIBUTED SYSTEM CONFIGURATION;
Kothandaraman et al. (US-20050080801-A1) SYSTEM FOR TRANSACTIONALLY DEPLOYING CONTENT ACROSS MULTIPLE MACHINES;
Eberlein et al. (US-20160246832-A1) ZERO DOWNTIME UPGRADE FOR DATABASE APPLICATIONS USING TABLES WITH SEQUENCES;
VENKATARAMAIA H et al. (US-20160378526-A1) SEAMLESS ADDRESS REASSIGNMENT VIA MULTI-TENANT LINKAGE;
Zahid et al. (US-20160301565-A1) SYSTEM AND METHOD FOR EFFICIENT NETWORK RECONFIGURATION IN FAT-TREES;
ZHANG et al. (US-20170111222-A1) TRAFFIC SWITCHING METHOD AND APPARATUS;
Tasoulas et al. (US-20180062925-A1) SYSTEM AND METHOD FOR SUPPORTING FAST HYBRID RECONFIGURATION IN A HIGH PERFORMANCE COMPUTING ENVIRONMENT;
Geiger et al. (US-20180139090-A1) METHOD FOR SECURE ENROLLMENT OF DEVICES IN THE INDUSTRIAL INTERNET OF THINGS.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alex H. Tran whose telephone number is (571)272-8173. The examiner can normally be reached Monday-Friday 11AM-6PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Divecha B. Kamal can be reached on (571)272-5863. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Alex H. Tran/Examiner, Art Unit 2453                                                                                                                                                                                                        
/Hitesh Patel/Primary Examiner, Art Unit 2419